DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (US 2005/0128993 A1) in view of Khan (US 2006/0007889 A1).

Regarding claim 1, Yu teaches a wireless transmit/receive unit (WTRU) comprising a transmitter, a receiver, a processor (Yu: Figs. 2 and 7;  Fig. 13; UE/WTRU reporting CQI to Node B);
the processor configured to determine a plurality of channel quality indicators (CQIs) using measurements of downlink transmissions (Yu: Figs. 8-14; [0087]-[0089], UE transmits plurality of CQIs);
	the processor and the receiver configured to receive at least one radio resource control (RRC) message (Yu: [0090], [0113], UE receives upper layer/RRC signaling from Node B; Note that subcarrier/radio resource is allocated/managed in the upper layer/RRC layer, see for example [0047]; [0064]); 
	the processor and the transmitter configured to periodically transmit control information in slots based on the received at least one RRC message (Yu: Figs. 8-14; [0087]-[0090], UE transmits plurality of CQIs in radio subframes based on signaling from the Node B; see also [0121]-[0125]).  
Yu does not explicitly disclose wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells during a first time period associated with the first cell of the plurality of cells; and wherein the control information contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells during a second time-2- 6761500.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928period, the second time period beginning after expiration of the first time period or in response to a received layer 2 (L2) message associated with the first cell of the plurality of cells. 

Khan: Fig. 4; [0028], plurality of CQIs for plurality of cells) 
wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells during a first time period associated with the first cell of the plurality of cells (Khan: Fig. 4; [0028]; UE reports CQI for cell-1/first cell and cell-2/second cell during first time period (404, 406, 408, 410, 412, 414, 416 and 418); and 
wherein the control information contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells during a second time-2- 6761500.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928period, the second time period beginning after expiration of the first time period or in response to a received layer 2 (L2) message associated with the first cell of the plurality of cells (Khan: Fig. 4; [0028], UE stops sending CQI to cell-1 after the first time period, and reports CQI for cell-2 only then, as shown on Fig. 4). 
It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells during a first time period associated with the first cell of the plurality of cells; and wherein the control information contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells during a second time-2- 6761500.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928period, the second time period beginning after expiration of the first time period or in response to a received layer 2 

Regarding claim 7, Yu teaches a method performed by a wireless transmit/receive unit (WTRU), the method comprising (Yu: Fig. 13; UE/WTRU reporting CQI to Node B):  
	receiving, by the WTRU, a radio resource control (RRC) message (Yu: [0090], [0113], UE receives upper layer/RRC signaling from Node B; Note that subcarrier/radio resource is allocated/managed in the upper layer/RRC layer, see for example [0047]; [0064]); 
	determining, by the WTRU, a plurality of channel quality indicators (CQIs) from measurements of downlink transmissions from one or more cells (Yu: Figs. 8-14; [0087]-[0089], UE transmits plurality of CQIs); 
	transmitting, by the WTRU to a network, control information periodically in slots based on the received RRC message (Yu: Figs. 8-14; [0087]-[0089], UE transmits plurality of CQIs in radio subframes; see also [0121]-[0125]).  
Yu does not explicitly disclose wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells during a first time period associated with the first cell of the plurality of cells; and wherein the control information contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells during a second time-2- 6761500.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928period, the second time period beginning after expiration of the first time period or in response to a received layer 2 (L2) message associated with the first cell of the plurality of cells. 
Khan: Fig. 4; [0028], plurality of CQIs for plurality of cells) 
wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells during a first time period associated with the first cell of the plurality of cells (Khan: Fig. 4; [0028]; UE reports CQI for cell-1/first cell and cell-2/second cell during first time period (404, 406, 408, 410, 412, 414, 416 and 418); and 
wherein the control information contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells during a second time-2- 6761500.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928period, the second time period beginning after expiration of the first time period or in response to a received layer 2 (L2) message associated with the first cell of the plurality of cells (Khan: Fig. 4; [0028], UE stops sending CQI to cell-1 after the first time period, and reports CQI for cell-2 only then, as shown on Fig. 4). 
It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu wherein the control information includes CQIs for a plurality of cells and wherein the control information contains CQIs related to a first cell of the plurality of cells and a second cell of the plurality of cells during a first time period associated with the first cell of the plurality of cells; and wherein the control information contains CQIs related to the second cell of the plurality of cells and not the first cell of the plurality of cells during a second time-2- 6761500.1Applicant: InterDigital Technology Corporation Application No.: 16/048,928period, the second time period beginning after expiration of the first time period or in response to a received layer 2 

Regarding claims 4 and 10, Yu in view of Khan teaches wherein the network includes a Node B (Yu: Fig. 13; [0087]).  

Regarding claims 5 and 11, Yu in view of Khan teaches wherein the downlink transmissions are -12-ITC-2-1435US04 received using a high speed downlink shared channel (HS-DSCH) (Yu: Fig. 13; [0087]).
  
Regarding claims 6 and 12, Yu in view of Khan teaches wherein the one or more cells or the plurality of cells are High-speed Downlink Packet Access (HSDPA) serving cells (Yu: Fig. 13; [0087]).  

Regarding claims 13 and 15, Yu in view of Khan teaches wherein the second time period begins after expiration of the first time period (Khan: Fig. 4; [0028], UE stops sending CQI to cell-1 after the first time period, and reports CQI for cell-2 only then, as shown on Fig. 4). 

Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (US 2005/0128993 A1) in view of Khan (US 2006/0007889 A1) in further view of Khan et al (US 2007/0254652 A1) (hereinafter Khan’652).

Regarding claims 2 and 8, Yu in view of Khan does not explicitly disclose wherein the processor and the transmitter are further configured to switch between transmission of control information indicating the plurality of CQIs and transmission of control information indicating a single CQI.  
	Khan’652 teaches wherein the processor and the transmitter are further configured to switch between transmission of control information indicating the plurality of CQIs and transmission of control information indicating a single CQI (Khan’652: [0032]; [0068], switching between single CQI and multiple CQIs).
	It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu in view of Khan wherein the processor and the transmitter are further configured to switch between transmission of control information indicating the plurality of CQIs and transmission of control information indicating a single CQI as disclosed by Khan’652 to provide a system for switching between single user and multi-user MIMO (Khan’652: Abstract).
	
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (US 2005/0128993 A1) in view of Khan (US 2006/0007889 A1) in further view of Khan et al (US 2004/0179493 A1) (hereinafter Khan’493).

Regarding claims 3 and 9, Yu in view of Khan does not explicitly disclose wherein the plurality of CQIs are associated with different Node Bs. 
	Khan’493 teaches wherein the plurality of CQIs are associated with different Node Bs (Khan’493: Figs. 7 and 8; [0041]-[0042]).
.

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (US 2005/0128993 A1) in view of Khan (US 2006/0007889 A1) in further view of Babovic (US 2005/0239471 A1) and Kim et al (US 2006/0240832 A1).

Regarding claims 14 and 16, Yu in view of Khan does not explicitly disclose wherein the second time period begins in response to a received layer 2 (L2) message associated with the first cell of the plurality of cells.  
	Babovic teaches wherein the second time period begins in response to a received message associated with the first cell of the plurality of cells (Babovic: Fig. 3:34, BS instructs to stop channel measurement/CQI).
It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu in view of Khan wherein the second time period begins in response to a received layer 2 (L2) message associated with the first cell of the plurality of cells as disclosed by Babovic to provide a system for compensating traffic channel signal strength measurement (Babovic: Abstract).
Yu in view of Khan and Babovic does not explicitly disclose the receive message is layer 2 (L2).
Kim: [0059], MAC/L2 message exchanged between BS and MS during handover).
It would have been obvious to a person having an ordinary skill in the art at the time of the invention to modify the system of Yu in view of Khan and Babovic wherein the message is a layer 2 (L2) message as disclosed by Kim to provide a system for executing handover (Kim: Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478